internal_revenue_service uil index no number release date cc dom it a plr-110610-99 date legend x m dear sir or madam this is in response to your authorized representative’s letter and submissions of date requesting certain rulings regarding the proper federal_income_tax treatment including any reporting and or withholding obligations for certain stipends paid_by you x to individuals in connection with the research training programs and activities briefly described below x is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a full service teaching and research hospital described in sec_170 x is affiliated with the m medical school and is home to several nationally recognized clinical centers of specialized expertise the information submitted indicates that x conducts extensive research training and educational programs and activities including clinical fellowship and research fellowship programs during for example there were more than research projects being conducted at x in connection with these activities x conducts an extensive program of research training designed to foster and develop the research skills and abilities of participants these research training programs vary in length depending upon the specialty x pays participants in these training programs research fellows stipends to help defray general living_expenses during their periods of training in recent years x has supported approximately research fellows in these training activities x’s research training programs are modeled after the national institutes of health’s nih’s national research service awards nrsa program and are designed to mirror it the focus of the programs is research training and the development of research skills and not the performance of research services x’s research fellows do not serve as medical residents or as laboratory technicians as part of the research programs and are not replacements or substitutes for either the activities of the research fellows during their training programs do not materially benefit x research issues are determined by the research fellows in conjunction with their faculty mentors after selection into the programs nrsa grants significantly fund x’s research programs and the activities of x’s research fellows and x’s nrsa fellows are the same all fellows nrsa and non-nrsa receive identical training and mentoring research fellows are not required to have performed past services or to agree to perform future services for x as a condition to receiving a research training stipend the federal tax treatment of qualified scholarships and fellowship grants is addressed in sec_117 of the code sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school to be considered a scholarship or fellowship_grant an amount need not be formally designated as such generally a scholarship or fellowship_grant is any amount_paid or allowed to or for the benefit of an individual to aid such individual in the pursuit of study or research a scholarship or fellowship_grant may for example be in the form of a reduction in the amount owed by the recipient to an educational_organization for tuition room and board or any other fee only qualified scholarships may be excluded from income a qualified_scholarship is defined as an amount expended for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are tuition and fees required for the enrollment or attendance of a student at an educational_institution and fees books supplies and equipment required for courses of instruction at such an educational_organization amounts received for room board travel and incidental living_expenses are not related expenses thus scholarship receipts that exceed expenses for tuition fees books supplies and certain equipment are not excludable from a recipient’s gross_income under sec_117 fellowship stipends made to non-degree candidates for general living_expenses are a typical example of includible scholarship amounts sec_117 of the code implementing changes made by the tax_reform_act_of_1986 pub_l_no provides that the exclusion for qualified scholarships shall not apply to that portion of any amount received which represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship regulations governing the includibility of compensatory grants in income have been upheld by the supreme court of the united_states which has described excludable grants as relatively disinterested ’no-strings’ educational grants with no requirement of any substantial quid pro quo from the recipient 394_us_741 a scholarship or fellowship_grant represents payment for services when the grantor requires the recipient to perform services in return for the granting of the scholarship or fellowship a requirement that the recipient pursue studies research or other activities primarily for the benefit of the grantor is treated as a requirement to perform services a scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services a scholarship or fellowship_grant that is includible in gross_income under sec_117 of the code is considered wages for purposes of sec_3401 the grantor of such an amount is subject_to certain withholding and reporting requirements respecting wages including withholding for income taxes and the filing of forms w-2 the application of federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes depends on the nature of the employment and the status of the grantor see notice_87_31 1987_1_cb_475 although payments for research services are not excludable under current law not all payments for research activities represent payment for services the code and regulations make clear that a scholarship includes any amount_paid or allowed to aid an individual in the pursuit of study or research accordingly research activities by a student may qualify for exclusion_from_gross_income to no less an extent than formal classroom studies it is only where the research required by the grantor falls within the ambit of sec_117 that inclusion in income is required determining whether a particular awards program makes compensatory payments within the contemplation of sec_117 of the code is an inherently factual matter requiring a consideration of the nature and extent of the impositions and duties imposed upon the participants and of all other relevant facts and circumstances of the program based on the information presented and representations furnished and assuming x’s research training programs are conducted substantially as described we have determined that the scholarship and or fellowship stipends awarded thereunder do not represent compensation_for services within the meaning of sec_117 of the code the awards are not paid for or in_connection_with_the_performance_of_services and appear to be relatively disinterested grants to participants to enable them to pursue programs of independent research training and original study focusing on the experience to be gained by the recipient rather than on any grantor benefit we note that the service does not regard the research and research training activities sponsored by institutional nrsa awards as constituting the performance of services within the contemplation of either current or prior_law see revrul_83_93 1983_1_cb_364 such grants remain eligible for exclusion from federal_income_tax under sec_117 of the code to the extent of the recipient’s qualified_tuition_and_related_expenses x’s grants are awarded under programs substantially_similar if not identical to the nrsa awards program and are thus entitled to similar tax treatment accordingly such amounts do not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa x is not required to file forms w-2 or any returns of information under sec_6041 with respect to such grants finally since x’s research training stipends do not represent payment for services such amounts are also not subject_to self employment contribution act seca taxes imposed by sec_1401 of the code see 102_tc_394 see also revrul_60_378 1960_2_cb_38 which states the service’s position that noncompensatory scholarship and fellowship grants do not constitute income from a trade_or_business whether or not such amounts are required to be included in gross_income the recipient of a scholarship or fellowship_grant is responsible for determining whether such grant is in whole or in part includible in gross_income for federal_income_tax purposes where participants are degree candidates such grants will ordinarily be excludable from the recipients’ gross incomes to the extent of their qualified_tuition_and_related_expenses in the case of non-degree candidates the entire amount of scholarship or fellowship awards is includible in gross_income you may wish to advise participants in your research programs that the amount of their scholarship or fellowship stipends that exceeds their qualified_tuition_and_related_expenses if any is generally includible in gross_income for federal_income_tax purposes this letter_ruling is based on the facts and representations provided by x and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve federal tax issues a copy of this letter should be maintained with x’s permanent records pursuant to a power_of_attorney currently on file with this office the original of this ruling is being sent to x’s first designated authorized representative and copies are being furnished to x and its other representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting s william a jackson by william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
